DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Manner of Making Amendments to Patent Applications
The status identifier for claim 2 should be “(Previously Presented)” and not “(Preciously Presented)”. See 37 C.F.R. 1.121(c) and MPEP 714(II)(C)(A). Appropriate correction is required.

Claim Interpretation
Claims 1, 12, and 17 contain the limitation “annularly closed duct”, which is interpreted as an annularly closed groove on the base of the container, supported by Figs. 1-3.
	Regarding claims 1 and 13, the “variable” cross section of the bypass line could describe many different embodiments of a bypass line with obstructions or constrictions that could make the cross section of the bypass line variable. However, since the instant specification states that this variation means may be configured as a slider 36 (specification as filed, paragraph [0014]), it will be interpreted as the slider 36 (specification as filed, paragraph [0014]) and for example, a control valve (specification as filed, [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation).
Regarding claim 1, Kassen discloses a container for generating biogas (paragraph [0002]) comprising:
a cylindrical main portion (paragraph [0025]); 
a base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has an annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]);
the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), having an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having a cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section), a medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct having an outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), having an outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) so as to discharge medium (paragraph [0003] “sludge, other biodegradable products”) from the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), and the vertical axis of the container (Fig. 3, vertical line through center of container).
Arguably, Kassen may disclose:
an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) so as to admit medium (paragraph [0003] “sludge, other biodegradable products”) into the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) tangentially (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) to a vertical axis of the container (Fig. 3, vertical line through center of container).
when the medium (paragraph [0003] “sludge, other biodegradable products”) is supplied through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), an annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is generated; and,
when the medium (paragraph [0003] “sludge, other biodegradable products”) is discharged through the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), the annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is reinforced.
Kassen does not disclose:
so as to discharge medium from the circulation duct tangentially to the vertical axis of the container;
a bypass line for connecting the outlet opening to the inlet opening, wherein the bypass line comprises a cross section that is variable.
Regarding 1) of claim 1, Boer discloses an inlet opening (Figs. 1-2, element 5; or beginning of pg. 5 “nozzle 5”) having an inlet cross section (inherent that an opening has a cross-sectional area), so as to admit medium (middle of pg. 4 “feeding inoculum”) into the circulation duct tangentially to a vertical axis (beginning of pg. 5 “tangential direction” or Fig. 2) of the container (Fig. 2, element 1 “tank”).
In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 2) of claim 1, Boer discloses when the medium (top of pg. 5, “water-rich waste masses containing fermentable organic substances”) is supplied through the inlet opening (Figs. 1-2, element 5; or beginning of pg. 5 “nozzle”), an annular flow in the circulation duct is generated (Fig. 2, element “R” and bottom of pg. 5, “mix its contents by means of the supply flow”).
In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 3) of claim 1, Noonan discloses when the medium (paragraphs [0016]-[0017]) is discharged through the outlet opening (paragraphs [0016]-[0017] “effluent channel”), the annular flow in the circulation duct is reinforced (Figs. 1-4 and 6-7; paragraph [0052] “flow at least 360 degrees around the chamber”).
In the analogous art of ring grit removers, it would have been obvious to one skilled in the art before the effective filing date to modify the location and orientation of the outlet opening of modified Kassen with the outlet opening to reinforce the annular flow as in Noonan in order to lessen the footprint of the device, lower costs and reduce energy consumption (Noonan, paragraph [0011]).
Regarding 4) of claim 1, Kirmair discloses discharging medium (paragraph [0086], “biomass” and Fig. 3, element 64 “discharge pipe”).
Regarding the phrase “from the circulation duct tangentially to the vertical axis of the container”, the discharge pipe of Kirmair (Fig. 3, element 64 “discharge pipe”) could be placed offset to the vertical axis of the container, resulting in a tangential discharge relative to the vertical axis of the container. This placement or position would be obvious, depending on how the circulating medium were intended to move within the container from an area of high fluid pressure to an area of low fluid pressure. MPEP § 2144.04(VI)(C).
In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the discharge line of modified Kassen with the discharge line of Kirmair in order to orient the discharge of the medium to be tangentially oriented relative to the vertical axis of the container; this would be advantageous if further piping in the container were needed instead of laying piping underground and underneath the container. The tangential discharge of medium would also be helpful if circulation were needed in the container, depending on the inlet placement. Examples of circulating medium can be shown in Kirmair (Figs. 1 and 4-5).
	Regarding 5) of claim 1, Frick discloses a bypass line (Figs. 1-5, element 20, paragraph [0012], or claims 12-13) for connecting the outlet opening (Figs. 1-5, pipe vertical from element 21, paragraph [0012], or claims 12-13) to the inlet opening (paragraph [0012], Figs. 1-5, element 19 “pump” would have an opening, paragraph [0012], or claims 12-13), wherein the bypass line comprises a cross section that is variable (Figs. 1-5, element 21 “multi-way valve”, paragraph [0012], or claims 12-13).
	In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the valve and piping schematic of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding claim 2, Kassen discloses that the base (Fig. 3, element 4; paragraphs [0011] and [0036]) has a planar central region (Fig. 3, element 4; paragraphs [0011] and [0036]) which is horizontally delimited by the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]).
Regarding claim 3, Kassen discloses the medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), and an outlet opening (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]). Kassen also describes pumping fluid into the container (paragraph [0032]). 
Kassen does not disclose an inlet pump or an outlet pump.
Frick discloses an outlet pump (paragraph [0012], Figs. 1-5, element 19 “pump”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the outlet pump of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding the limitation “an inlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). 
Also, regarding Kassen’s description of pumping into the container (Kassen, paragraph [0032]), it would have been obvious to one skilled in the art before the effective filing date that this pumping action be done by an inlet pump. This inlet pump would allow pumping action to occur to the bottom of the tank against hydrostatic forces.
	Regarding the limitation “an inlet pump for admitting medium into the circulation duct via the inlet opening and/or an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective filing date to modify the pump to pump medium into the circulation duct or to discharge medium from the circulation duct in order to move the medium into and out of the fermenter.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), as applied to claim 1 above, further in view of Wanjihia (US 2016/0088788).
Regarding claim 4, arguably, Kassen discloses that the outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) is configured larger than the inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section).
	Assuming that Kassen does not fulfill the limitation above, Wanjihia discloses that the outlet cross section (paragraph [0012]) is configured larger (paragraph [0012]) than the inlet cross section (paragraph [0012]).
	In the analogous art of biogas-producing containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sizes of the inlet and outlet of modified Kassen with the larger outlet and smaller inlet sizes of Wanjihia in order to not have the apparatus blocked by solids at the slurry outlet (Wanjihia, paragraph [0071]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), as applied to claim 1 above, further in view of Gong (CN 105925465) (machine translation) and Yan (CN 103289185) (machine translation).
	Regarding claim 5, Kassen discloses the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) and a central region (Fig. 3, element 4; paragraphs [0011] and [0036]).
	Kassen does not disclose a plastic material with a central region.
	Gong discloses a biogas slurry tank (abstract) made from a plastics material (paragraph [0009]) and a central region (Fig. 1 and paragraph [0016] “bottom of the pool”).

    PNG
    media_image1.png
    655
    727
    media_image1.png
    Greyscale

Annotated Fig. 1 (Gong)

	In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0016]).
	Modified Kassen does not disclose plastics material cast together. However, the limitation that the plastics material is cast together is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113.
	Assuming, arguendo, that the patentability of the container does depend on its method of production, Yan discloses casting together plastics material for creating a biogas digester (paragraphs [0002] and [0032]).
	In the analogous art of creating plastic biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the process of creating the plastic component of modified Kassen with the process of casting the plastic material together as in Yan in order to obtain a high-strength plastic reactor (Yan, paragraphs [0010] and [0050] to [0052]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), as applied to claim 1 above, further in view of Gong (CN 105925465) (machine translation).
Regarding claim 6, Kassen discloses the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) and the vertical axis of the container (Fig. 3, vertical line through center of container).
Kassen does not disclose that a tapered portion, which is shaped conically, towards the base portion, is connected to the base portion in a direction of the vertical axis of the container.
Gong discloses that a tapered portion (Fig. 1 and paragraph [0016]), which is shaped conically (Fig. 1 and paragraph [0016]), towards the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”), is connected to the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”) in a direction of the vertical axis of the container (Fig. 1, inherent that there would be a vertical axis through the container).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).
Regarding claim 7, Kassen does not disclose that the tapered portion has plastics material walls.
Gong discloses that the tapered portion (Fig. 1 and paragraph [0016]) has plastics material walls (paragraph [0009]).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), and Gong (CN 105925465) (machine translation), as applied to claim 6, above, further in view of Legratiet (EP 0270459) (machine translation).
Regarding claim 8, Kassen does not disclose the tapered portion is introduced inground in a film-lined earth basin.
Gong discloses the tapered portion (Fig. 1 and paragraph [0016]).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).
Legratiet discloses that the installation is introduced inground (Fig. 1 and paragraph [0033]) in a film-lined earth basin (paragraph [0040]).
In the analogous art of installations that produce biogas, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the film-lined earth basin of Legratiet in order to be able to form the support for the base of the container via the ground.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation) as applied to claim 1 above, further in view of De Baere (US 2012/0064619).
Regarding claim 9, Kassen discloses a stirring system (paragraph [0026], “agitator”) for stirring medium (paragraph [0003] “sludge, other biodegradable products”) located in the container (paragraph [0002]).
	Assuming, arguendo, that the stirring system of Kassen does not meet the limitations of the instant claims, De Baere also discloses a stirring system (paragraph [0047]) for stirring medium (paragraph [0003]) located in the container (paragraph [0047]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).
	Regarding claim 10, Kassen does not disclose that the stirring system comprises a lower opening, an upper opening and a pipeline.
De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9; paragraph [0045]), an upper opening (Fig. 1, element 6; paragraph [0047]) and a pipeline (Fig. 1, element 5; paragraph [0044]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), as applied to claim 1, above, further in view of Legratiet (EP 0270459) (machine translation).
Regarding claim 11, Kassen discloses the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]).
Kassen does not disclose that the base portion is introduced inground on top of a gravel bed.
Legratiet discloses that the installation is introduced inground (Fig. 1 and paragraph [0033]) on top of a gravel bed (paragraph [0037]).
In the analogous art of installations that produce biogas, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the film-lined earth basin of Legratiet in order to be able to form the support for the base of the container via the ground.

Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), and Kirmair (EP 0158213) (machine translation) in view of De Baere (US 2012/0064619).
Regarding claim 12, Kassen discloses a container for generating biogas (paragraph [0002]) comprising:
a cylindrical main portion (paragraph [0025]); 
a base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has an annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]);
the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), having an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having a cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section), a medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct having an outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), having an outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) so as to discharge medium (paragraph [0003] “sludge, other biodegradable products”) from the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]); the vertical axis of the container (Fig. 3, vertical line through center of container); and a stirring system (paragraph [0026], “agitator”) for stirring medium (paragraph [0003] “sludge, other biodegradable products”) located in the container (paragraph [0002]).
Arguably, Kassen may disclose:
an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) so as to admit medium (paragraph [0003] “sludge, other biodegradable products”) into the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) tangentially (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) to a vertical axis of the container (Fig. 3, vertical line through center of container).
when the medium (paragraph [0003] “sludge, other biodegradable products”) is supplied through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), an annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is generated; and,
when the medium (paragraph [0003] “sludge, other biodegradable products”) is discharged through the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), the annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is reinforced.
Kassen does not disclose:
so as to discharge medium from the circulation duct tangentially to the vertical axis of the container.
Regarding 1) of claim 12, Boer discloses an inlet opening (Figs. 1-2, element 5; or beginning of pg. 5 “nozzle 5”) having an inlet cross section (inherent that an opening has a cross-sectional area), so as to admit medium (middle of pg. 4 “feeding inoculum”) into the circulation duct tangentially to a vertical axis (beginning of pg. 5 “tangential direction” or Fig. 2) of the container (Fig. 2, element 1 “tank”).
In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 2) of claim 12, Boer discloses when the medium (top of pg. 5, “water-rich waste masses containing fermentable organic substances”) is supplied through the inlet opening (Figs. 1-2, element 5; or beginning of pg. 5 “nozzle”), an annular flow in the circulation duct is generated (Fig. 2, element “R” and bottom of pg. 5, “mix its contents by means of the supply flow”).
In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 3) of claim 1, Noonan discloses when the medium (paragraphs [0016]-[0017]) is discharged through the outlet opening (paragraphs [0016]-[0017] “effluent channel”), the annular flow in the circulation duct is reinforced (Figs. 1-4 and 6-7; paragraph [0052] “flow at least 360 degrees around the chamber”).
In the analogous art of ring grit removers, it would have been obvious to one skilled in the art before the effective filing date to modify the location and orientation of the outlet opening of modified Kassen with the outlet opening to reinforce the annular flow as in Noonan in order to lessen the footprint of the device, lower costs and reduce energy consumption (Noonan, paragraph [0011]).
Regarding 4) of claim 12, Kirmair discloses discharging medium (paragraph [0086], “biomass” and Fig. 3, element 64 “discharge pipe”).
Regarding the phrase “from the circulation duct tangentially to the vertical axis of the container”, the discharge pipe of Kirmair (Fig. 3, element 64 “discharge pipe”) could be placed offset to the vertical axis of the container, resulting in a tangential discharge relative to the vertical axis of the container. This placement or position would be obvious, depending on how the circulating medium were intended to move within the container from an area of high fluid pressure to an area of low fluid pressure. MPEP § 2144.04(VI)(C).
In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the discharge line of modified Kassen with the discharge line of Kirmair in order to orient the discharge of the medium to be tangentially oriented relative to the vertical axis of the container; this would be advantageous if further piping in the container were needed instead of laying piping underground and underneath the container. The tangential discharge of medium would also be helpful if circulation were needed in the container, depending on the inlet placement. Examples of circulating medium can be shown in Kirmair (Figs. 1 and 4-5).
Assuming, arguendo, that the stirring system of Kassen does not meet the limitations of the instant claims, De Baere also discloses a stirring system (paragraph [0047]) for stirring medium (paragraph [0003]) located in the container (paragraph [0047]).
In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).
	Regarding claim 14, Kassen discloses that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has a planar central region (Fig. 3, element 4; paragraphs [0011] and [0036]) which is horizontally delimited by the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]).
	Regarding claim 16, Kassen does not disclose that the stirring system comprises a lower opening, an upper opening and a pipeline.
De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9; paragraph [0045]), an upper opening (Fig. 1, element 6; paragraph [0047]) and a pipeline (Fig. 1, element 5; paragraph [0044]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), and Kirmair (EP 0158213) (machine translation), and De Baere (US 2012/0064619) as applied to claim 12 above, further in view of Frick (EP 0046442) (machine translation).
	Regarding claim 13, Kassen discloses the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]) and the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]).
Kassen does not disclose a bypass line comprising a cross section that is variable.
Frick discloses a bypass line (Figs. 1-5, element 20, paragraph [0012], or claims 12-13) for connecting the outlet opening (Figs. 1-5, pipe vertical from element 21, paragraph [0012], or claims 12-13) to the inlet opening (paragraph [0012], Figs. 1-5, element 19 “pump” would have an opening, paragraph [0012], or claims 12-13), wherein the bypass line comprises a cross section that is variable (Figs. 1-5, element 21 “multi-way valve”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the valve and piping schematic of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding claim 15, Kassen discloses the medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), and an outlet opening (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]). Kassen also describes pumping fluid into the container (paragraph [0032]).
Kassen does not disclose an inlet pump or an outlet pump.
Frick discloses an outlet pump (paragraph [0012], Figs. 1-5, element 19 “pump”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the outlet pump of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding the limitation “an inlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). 
Also, regarding Kassen’s description of pumping into the container (Kassen, paragraph [0032]), it would have been obvious to one skilled in the art before the effective filing date that this pumping action be done by an inlet pump. This inlet pump would allow pumping action to occur to the bottom of the tank against hydrostatic forces.
	Regarding the limitation “an inlet pump for admitting medium into the circulation duct via the inlet opening and/or an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective filing date to modify the pump to pump medium into the circulation duct or to discharge medium from the circulation duct in order to move the medium into and out of the fermenter.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation).
Regarding claim 17, Kassen discloses a container for generating biogas (paragraph [0002]) comprising:
a cylindrical main portion (paragraph [0025]); 
a base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has an annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]);
the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), having an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having a cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section), a medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct having an outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), having an outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) so as to discharge medium (paragraph [0003] “sludge, other biodegradable products”) from the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]); the vertical axis of the container (Fig. 3, vertical line through center of container); and the medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), and an outlet opening (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]). Kassen also describes pumping fluid into the container (paragraph [0032]).
Arguably, Kassen may disclose:
an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) so as to admit medium (paragraph [0003] “sludge, other biodegradable products”) into the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) tangentially (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) to a vertical axis of the container (Fig. 3, vertical line through center of container).
when the medium (paragraph [0003] “sludge, other biodegradable products”) is supplied through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), an annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is generated; and,
when the medium (paragraph [0003] “sludge, other biodegradable products”) is discharged through the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), the annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is reinforced.
Kassen does not disclose:
so as to discharge medium from the circulation duct tangentially to the vertical axis of the container; and,
an inlet pump or an outlet pump.
Regarding 1) of claim 17, Boer discloses an inlet opening (Figs. 1-2, element 5; or beginning of pg. 5 “nozzle 5”) having an inlet cross section (inherent that an opening has a cross-sectional area), so as to admit medium (middle of pg. 4 “feeding inoculum”) into the circulation duct tangentially to a vertical axis (beginning of pg. 5 “tangential direction” or Fig. 2) of the container (Fig. 2, element 1 “tank”).
In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 2) of claim 17, Boer discloses when the medium (top of pg. 5, “water-rich waste masses containing fermentable organic substances”) is supplied through the inlet opening (Figs. 1-2, element 5; or beginning of pg. 5 “nozzle”), an annular flow in the circulation duct is generated (Fig. 2, element “R” and bottom of pg. 5, “mix its contents by means of the supply flow”).
In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 3) of claim 1, Noonan discloses when the medium (paragraphs [0016]-[0017]) is discharged through the outlet opening (paragraphs [0016]-[0017] “effluent channel”), the annular flow in the circulation duct is reinforced (Figs. 1-4 and 6-7; paragraph [0052] “flow at least 360 degrees around the chamber”).
In the analogous art of ring grit removers, it would have been obvious to one skilled in the art before the effective filing date to modify the location and orientation of the outlet opening of modified Kassen with the outlet opening to reinforce the annular flow as in Noonan in order to lessen the footprint of the device, lower costs and reduce energy consumption (Noonan, paragraph [0011]).
Regarding 4) of claim 17, Kirmair discloses discharging medium (paragraph [0086], “biomass” and Fig. 3, element 64 “discharge pipe”).
Regarding the phrase “from the circulation duct tangentially to the vertical axis of the container”, the discharge pipe of Kirmair (Fig. 3, element 64 “discharge pipe”) could be placed offset to the vertical axis of the container, resulting in a tangential discharge relative to the vertical axis of the container. This placement or position would be obvious, depending on how the circulating medium were intended to move within the container from an area of high fluid pressure to an area of low fluid pressure. MPEP § 2144.04(VI)(C).
In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the discharge line of modified Kassen with the discharge line of Kirmair in order to orient the discharge of the medium to be tangentially oriented relative to the vertical axis of the container; this would be advantageous if further piping in the container were needed instead of laying piping underground and underneath the container. The tangential discharge of medium would also be helpful if circulation were needed in the container, depending on the inlet placement. Examples of circulating medium can be shown in Kirmair (Figs. 1 and 4-5).
As to 5) of claim 17, Frick discloses an outlet pump (paragraph [0012], Figs. 1-5, element 19 “pump”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the outlet pump of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding the limitation “an inlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). 
Also, regarding Kassen’s description of pumping into the container (Kassen, paragraph [0032]), it would have been obvious to one skilled in the art before the effective filing date that this pumping action be done by an inlet pump. This inlet pump would allow pumping action to occur to the bottom of the tank against hydrostatic forces.
	Regarding the limitation “an inlet pump for admitting medium into the circulation duct via the inlet opening and/or an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective filing date to modify the pump to pump medium into the circulation duct or to discharge medium from the circulation duct in order to move the medium into and out of the fermenter.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), as applied to claim 17 above, further in view of De Baere (US 2012/0064619).
Regarding claim 18, Kassen discloses the medium (paragraph [0003] “sludge, other biodegradable products”) and the container (paragraph [0002]); and a stirring system (paragraph [0026], “agitator”) for stirring medium (paragraph [0003] “sludge, other biodegradable products”) located in the container (paragraph [0002]).
Kassen does not disclose that the stirring system comprises a lower opening, an upper opening and a pipeline.
De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9; paragraph [0045]), an upper opening (Fig. 1, element 6; paragraph [0047]) and a pipeline (Fig. 1, element 5; paragraph [0044]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation) as applied to claim 17 above, further in view of Gong (CN 105925465).
Regarding claim 19, Kassen does not disclose that a tapered portion, which is shaped conically towards the base portion, is connected to the base portion in a direction of the vertical axis of the container.
Gong discloses that a tapered portion (Fig. 1 and paragraph [0016]), which is shaped conically (Fig. 1 and paragraph [0016]) towards the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”), is connected to the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”) in a direction of the vertical axis of the container (Fig. 1, inherent that there would be a vertical axis through the container).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Noonan (US 2016/0038952), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation) as applied to claim 17 above, further in view of Wanjihia (US 2016/0088788).
Regarding claim 20, arguably, Kassen discloses that the outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) is configured larger than the inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section).
	Assuming that Kassen does not fulfill the limitation above, Wanjihia discloses that the outlet cross section (paragraph [0012]) is configured larger (paragraph [0012]) than the inlet cross section (paragraph [0012]).
	In the analogous art of biogas-producing containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sizes of the inlet and outlet of modified Kassen with the larger outlet and smaller inlet sizes of Wanjihia in order to not have the apparatus blocked by solids at the slurry outlet (Wanjihia, paragraph [0071]).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Csepregi (HU 196344) (machine translation) – This invention is a two-phase sludge reactor with tangential feeds.
Jianguang (CN 102139955) (machine translation) – This invention is a multistage recirculation reactor for anaerobic sludge.
Gantefort (US 2009/0305376) – This invention is an annular fermenter for producing biogas.
Vellinga (US 5,565,098) – This invention is a water treatment reactor with tangential feeds and a tangential outlet line (Fig. 2), but does not have a similar structure to the base portion with an annularly closed circulation duct.
Morandini (DE 10201916) (machine translation) – This invention is a separation device for effluent with an inlet and outlet pipe, at least the inlet pipe feeding tangentially into the tank.
“Recycle Reactors” – This is a reference that describes the equations governing recycle reactors. 
Beliveau (US 8,715,511) – This invention is a method and apparatus for sewage grit removal.
Noonan (US 2016/0263587) – This invention is a grit removal chamber for wastewater.
Weis (US 2008/0105604) – This invention is a grit trap for wastewater.
Davis (US 6,811,697) – This invention is a grit extractor with tangential inlets and outlets.
Messick (US 8,906,233) – This invention is a ring grit remover with vanes.
Wilson (US 6,881,350) – This invention is a chamber that collects wastewater solids and grit.

Response to Arguments
Applicant’s arguments filed on June 21, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Regarding the arguments about:
1. Kassen teaches the amended section regarding an outlet opening that allows for annular flow in the circulation duct. The duct of Kassen is annular and discharging the medium through the outlet opening would naturally allow for flow from the duct to occur. Kassen dictates that “the sediments are conveyed in the direction of the discharge opening 9 solely by the flow of liquid and the incline and the rotary movement by the agitator” (Kassen, paragraph [0034]). 
Of these three factors: the flow of the liquid, the incline, and the rotary movement by the agitator, the instant application only discloses the flow of the liquid, as there is no incline or agitator. However, this flow of liquid is produced by a pump, which is obvious in the art to produce fluid flow. Modifying Kassen to have a pump on the outlet would be an obvious modification in order to promote quicker fluid movement and turnover through the fermentation tank. Assuming that the instant invention is enabled, this obvious pump modification would then enable Kassen to work as intended, similarly to the instant invention due to the similar structural arrangements.
2. The combination of Kassen and Kirmair teaches the element 4). Modified Kassen would be able to be structurally oriented so that a sloped pipe of Kirmair would be able to be placed in a tangential orientation on the circular base of modified Kassen. This placement would be obvious, depending on how the circulating medium were intended to move within the container. Extra work is already present in both Kirmair and the instant invention in the form of a pump, which pumps against the flow of gravity. A sidewall opening would occur at some point in Kirmair, but also in the instant invention. The instant invention would have the openings near the base, while the pipes of Kirmair would be able to located on the base to go through the sidewall there as well.
Given the amended section of the outlet above, now given in newly cited Noonan (US 2016/0038952), there is also a tangential setup to the outlet, causing the discharge from the circulation duct to also be tangential to the vertical axis of the container.
	3. Regarding arguments about Kassen and Frick not teaching element 5), bypass lines are well known in the art. A multi-way valve disclosed in Frick shows a pipe leading to element 19, another pipe leading to the housing, and a third line to the outside. Since the multi-way valve can be used to bypass the outside line and recirculate the medium back into the housing, it is considered a bypass line.
	Regarding dependent claims 4-11, the independent claim 1 is still obvious in relation to the prior art. Since no other arguments were given for these dependent claims, they are still considered rejected.
	Regarding independent claims 12 and 17, the arguments rebutting Applicant arguments about similar and corresponding portions of claim 1’s parts 3) and 4) have already been explained. Additionally, Noonan describes the amended portion concerning the outlet.
	Regarding dependent claims 13-16, the independent claim 12 is still obvious in relation to the prior art. Since no other arguments were given for these dependent claims, they are still considered rejected.
	Regarding dependent claims 18-20, the independent claim 17 is still obvious in relation to the prior art. Since no other arguments were given for these dependent claims, they are still considered rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.G.E./Examiner, Art Unit 1799

/DONALD R SPAMER/Primary Examiner, Art Unit 1799